Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2021 has been entered.

Claims 27-31, 33-37 and 39-53 are pending and being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 61/872,932, filed September 3, 2013, is acknowledged. 

Objection and Rejection Withdrawn 
	The objection to claims 50, 52 and 53 is withdrawn in light of the claims amendment. 

	The rejection of claim 49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 49 is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US2015/0239991 (Blein hereafter, claimed earliest priority to 61/705,275, filed September 25, 2012; PTO 892). 
Blein teaches and claims a method of isolating heterodimer bispecific antibody such as scFv/FAB Fc fusion protein, see para. [0009] or heterodimeric immunoglobulin that binds to different antigens such as HER2 and HER3, see para. [0118] to [0119].  The reference method comprises isolating from a mixture of immunoglobulins a hetero-dimeric immunoglobulin or fragment thereof comprising one modified heavy chain, wherein the modified heavy chain comprises a modification in a CH1, and/or a CH2 and/or a CH3 region of an immunoglobulin constant region and wherein the modification reduces or eliminates binding of the CH1 of hetero-dimeric immunoglobulin to Protein G, see para. [0072], reference claims 39-43, 51-54, in particular.   The modified CH1 region comprises an amino acid substitution at a position selected from the group consisting of 209, 210, 213 and 214 (EU numbering system), see reference claims 53 and 54.  The term or does not require CH1 domain.  The modified CH3 region comprises the amino acid substitution 435R (EU numbering system); or (iii) a CH3 region comprising the amino acid substitution 435R and 436F (EU numbering system), see reference claim 71.   
The reference method includes differential affinity chromatography method for the purification of hetero-dimers of immunoglobulin heavy chains or fragments thereof comprising at least one modified CH1 region and one CH2 and/or modified CH3 region, comprising the steps: (i) modifying one of the heavy chains in the CH2 and/or CH3 region to reduce or eliminate binding to Protein G, see para. [0081]; and if only one CH1 region is present within the hetero-dimer, said CH1 region is part of the unmodified heavy chain that retains binding to protein G, or said CH1 region is modified to reduce or eliminate binding to Protein G, see para. [0082].  The reference monoclonal antibody is from human IgG1, IgG2, IgG3 or IgG4, see para. [0360], reference claim 58.  The modification results in only low or no immunogenicity . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
49 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,815,909.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope; the instant claim is drawn to a method for isolating a bispecific antibody, comprising, isolating from a disrupted cell or a mixture of antibodies, having:
a)    a bispecific antibody comprising: i) a first heavy chain comprising a modified IgG1, IgG2, IgG3 or IgG4 CH3 domain, and ii) a second heavy chain comprising a modified IgG1, IgG2, IgG3 or IgG4 CH1 domain or no CH1 domain;
b)    a monospecific antibody comprising two copies of a heavy chain comprising a modified IgGl. IgG2. IgG3 or IgG4 CH3 domain; and
c)    a monospecific antibody comprising two copies of a heavy chain comprising a modified IgG1, IgG2. IgG3 or IgG4 CHI domain or no CHI domain, 
wherein the modified CH1 and CH3 domains are non-immunogenic in a human, and wherein the heavy chain comprising a modified CHI or no CHI domain, and the heavy chain comprising a modified CH3 domain results in a bispecific antibody with a heterodimeric heavy chain constant region whose monomers have a differential affinity for any an affinity reagent binding to the human IgG1, IgG2, IgG3 and IgG4 CH1 domain, and have a differential affinity an affinity reagent binding to the human IgG1, IgG2, IgG3 and IgG4 CH3 domain generically whereas the issued patent claims are limited to the specific modified human IgG1 CH1 domain comprising the amino acid sequence of SEQ ID NO: 1 or 15 and the particular H435R mutation in the CH3 domain to reduce binding to protein A (species). 
  Otherwise, claim 49 is anticipated or rendered obvious by the issued claims.

Conclusion
Claims 50 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 27-31, 33-37, 39-48, 51 and 52 allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.